DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in reply to the claim amendment filed January 13, 2020. 
Claims 26-45 are pending.
Claims 26-45 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

According to the 2019 Revised Patent Subject Matter Eligibility Guidance1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 26-45 are directed to the series of steps for determining whether a user is authorized to upload/use content, which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as managing personal behavior or relationships or interactions between people. 
 The limitations that set forth the abstract idea are:
receiving […] a request from a second user to upload a digital content item to a website, the digital content item associated with a first user and comprising digital content, said request comprising an identifier of said second user; 
analyzing [...] the digital content item, and based on said analysis, detecting a portion of the content that references said first user; 
analyzing […] said portion, and based on said analysis, 
determining that said first user is an approved provider of said digital content item; 
comparing [...] upon determination of said first user as an approved provider, said identifier of the second user with a set of identifiers corresponding to authorized users for uploading content to said website; 
determining[…] based on said comparison, whether the first user is authorized to upload said digital content item to said website; and 
communicating, over a network, an upload instruction to a device of said second user based on said determination.

The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 

The concept of determining whether one or more users are authorized to use or distribute/communicate media items is a concept that can be practiced manually/mentally using a pen and paper without the use of a machine. 

The claim elements in addition to the abstract idea are:
Content server

The content server is recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving, identifying, analyzing, comparing, determining and communication data/information. 
Additionally, ¶ [0016] of the application as published states that the user device is a personal computer (e.g. general-purpose computer). 

Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. 

Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination does not integrate the abstract idea into a practical application. 
The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

The dependent claims further recite generic computer functions such as  facilitating distributing /uploading media, restrict upload or distributing to specific 

Accordingly, claims 26-45 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 26, 31, 32, 34-36, 40 & 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morten (US 20070033408) (“Morten”) in view in view of Hock et al (US 20080289006 A1) (“Hock”).

As per claims 26, 36 & 45, Morten discloses:
receiving, at a content server, a request from a second user to upload a digital content item (e.g. media/packet content) to a website, the digital content 
analyzing, by the content server, the digital content item, (e.g. determining whether a watermark /fingerprint is present) and based on said analysis, detecting a portion (e.g. fingerprint /watermark) of the content that references said first user  (¶¶ [0016], [0037], [0063]); 
analyzing, via the content server, said portion, and based on said analysis, determining that said first user is an approved provider of said digital content item (¶¶ [0036], [0037], [0049], [0064]);  
comparing, by the content server, upon determination of said first user as an approved provider, said identifier of the second user […]  (e.g. comparing source & destination identifiers) for uploading content to said website (¶¶ [0016], [0051]);; 
determining, by the content server based on said comparison, whether the first user is authorized to upload said digital content item to said website (¶¶ [0016], [0037], [0048], [0051], [0052], [0055]); and 
communicating, over a network, an upload instruction to a device of said second user based on said determination (¶¶ [0016], [0034], [0037], [0048], [0051], [0052], [0055]).

Morten further discloses permitting uploading of said content if the user is determined to be authorized (e.g. no piracy detected) (¶¶ [0016], [0034], [0037], [0055]).

Morten further discloses:
In any case, if a match is found between at least one of the other fingerprints/watermarks and the determined fingerprint/watermark, then a variety of actions may result. For example, in one embodiment, various forensic evidence may be collected and provided to forensic store 318. Such forensic evidence may include a packet source address (or other source identifier), a packet destination address (or other destination identifier), a characteristic of the media content, including for example, a type of media content, a name, or other identifier of the media content, or the like. In one embodiment, a copy of the media content may also be provided to forensic store 318. In addition, time information may also be collected, including, for example, when the media content was received, or the like. It should be clear, however, the virtually any forensic information may be collected that enables tracing of the source and/or destination of the media content (¶ [0051]).


Morten does not expressly disclose:
a set of identifiers corresponding to authorized users for uploading content to said website

Hock, however, clearly disclose the content owner associated with a set of authorized user identifiers for uploading/distributing said content (¶ [0024]).
Hock further discloses restricting uploading/distributing media files only to an authorized registered recipient from the distribution list (e.g. if the recipient is not an authorized recipient, the sender will not be allowed to send the media file)  (¶¶ [0028], [0058]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of comparing a user 

Additionally, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The Examiner further notes that KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See KSR, 127 S. Ct. at 1741, 82 USPQ2d at 1396.
The Examiner notes that claim 1, for example, recites at least the following intended use limitations:
“to upload content..” as recited by at least claim 1.
“to upload said digital content…” as recited by at least claim 1.
“to upload said digital content item …” as recited by at least claim 29.
“to be deleted …” as recited by at least claim 32.
“to be returned …” as recited by at least claim 33.
“to be sent …” as recited by at least claim 34.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Claims 27-30, 33, 37-39 & 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morten (US 20070033408) (“Morten”) in view of Hock et al (US 20080289006 A1) (“Hock”) and further in view Szeto et al (US 20060282386 Al).   

As per claims 27 & 37, Morten/Hock discloses as shown above.
Morten further discloses wherein said upload instruction facilitates said upload to said website, (e.g. determining the source identifier is permitted by determining that the content uploaded by the source is permitted by comparing content fingerprints/watermarks) (¶ [0016]; fig. 5. & related text).   

Morten does not disclose wherein said determination indicates that said second user is a permitted uploader. 

 Szeto, however, discloses wherein said determination indicates that said second user is a permitted uploader (authorized user to use/send premium content) (¶¶ [0009], [0010]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of check whether the use is an authorized user, as disclosed by Szeto, to enhance protection of  content against 


As per claims 28 & 38, Morten/Hock discloses as shown above.
Morten further discloses wherein said upload instruction restricts said upload to said website, (e.g. the upload of content from the source device is not permitted) (¶¶ [0071]-[0073]).

Morten does not disclose wherein said determination indicates that said second user is not a permitted uploader. 

 Szeto, however, discloses wherein said determination indicates that said second user is not a permitted uploader (unauthorized user to use/send premium content) (¶¶ [0009], [0010]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of check whether the use is an authorized user, as disclosed by Szeto, to enhance protection of  content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.

As per claims 29 & 39, Morten/Hock discloses as shown above.
Morten does not expressly disclose comparing said identifier of the second user with a set of identifiers of authorized users for uploading said digital content item; and 

 Szeto, however, discloses comparing said identifier of the second user with a set of identifiers of authorized users for uploading said digital content item; and determining whether the first user is authorized to upload said digital content item to said website  (¶¶ [0029]-[0033]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of checking whether the user is an authorized user by comparing user identifiers, as disclosed by Szeto, to enhance protection of  content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.

As per claims 30, Morten/Hock discloses as shown above.
Morten does not expressly wherein said set of identifiers of authorized users is set by said first user.
 
 Szeto, however, discloses wherein said set of identifiers of authorized users is set by said first user (userid and authentication information such as a password, or a unique piece of information (e.g., the maiden name of the user's mother).)  (¶ [0029]). 

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of checking whether the user is an authorized user by comparing user identifiers, as disclosed by Szeto, to enhance protection of  content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.

As per claims 31 & 40, Morten/Hock discloses as shown above.
Morten further discloses determining a condition (action) for said upload based on said comparison (Other possible actions, however, may include, blocking distribution of the second media content, degrading a quality of the media content, deleting the second media content, and perhaps deleting the first media content…) (¶¶ [0071]-[0073]).

As per claims 32 & 41, Morten/Hock discloses as shown above.
Morten further discloses wherein said condition indicates that said digital content item is to be deleted when said second user is not a permitted uploader (Other possible actions, however, may include, blocking distribution of the second media content, degrading a quality of the media content, deleting the second media content, and perhaps deleting the first media content…) (¶¶ [0071]-[0073]). 

As per claims 33 & 42, Morten/Hock discloses as shown above.
Morten further discloses wherein said condition indicates that said digital content item is to be deleted when said second user is not a permitted uploader (Other possible 

Morten does not expressly disclose wherein said condition causes the digital content item to be returned to said first user when said second user is not a permitted uploader.  

It would have been obvious to a person of ordinary skill in the art to modify Morten’s copy protection system to include the functionality of returning the content item to the original user when the distributor is not authorized, in light of Szeto, to enhance protection of  content against unauthorized use to prevent unauthorized content distribution thereby generating more revenues for content distributors/providers.

As per claims 34 & 43, Morten/Hock discloses as shown above.
Morten further discloses wherein said condition is marked as an event when said second user is a permitted uploader, such that the upload causes a message to be sent to the first user alerting the first user of said upload (¶¶ [0016], [0052]).

As per claims 35 & 44, Morten/Hock discloses as shown above.
Morten further discloses wherein said detected portion comprises a logo associated with the first user, wherein said determination that the first user is an approved provider of said digital content item is based on analysis of said logo compared to logos of approved content providers (¶¶ [0022], [0055], [0064], [0069]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety. 

US 20040107368 A1 discloses:
A system and method for digital rights management include designating software for protection via a corresponding code or identifier within the software. The identifier is detected by an authorized representative entity that may be resident on a user computer, network, or device, remotely located relative to the user, or both. Software/digital content being self-activating/self-authenticating when used in conjunction with a resident authorized administrator. During the first use or transfer of the content designated for protection, the authorized representative generates a password or authentication code at least partially based on user system information and links the code to the content. Subsequent use or access to the content requires that the current system information at least partially match the system information of the authorized system. Registration information associated with the user/device remaining within a trusted network associated with the user providing optimal user privacy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813. The examiner can normally be reached 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf